UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1115


NANCY MORRIS, as personal representative of the Estate of
David Allan Woods,

                Plaintiff - Appellee,

          v.

ANDREW J. BLAND; RICHARD T. BURKHOLDER, SGT, officially    and
individually;  LEEMON   E.  CARNER,  PFC,   officially     and
individually; JERRY SPEISSEGGER, JR., PFC, officially      and
individually;  PRISCILLA   GARRETT,  SGT,   officially     and
individually,

                Defendants – Appellants,

          and

THE HOPE CLINIC, LLC; TEMISAN ETIKERENTSE; SUE BRABHAM,
R.N., officially and individually; H. WAYNE DEWITT, Berkeley
County Sheriff, officially and individually; JAMES M.
BROPHY, PFC, officially and individually; PATRICIA D.
COLLINS, SGT, officially and individually; CHARLES A.
DESANTO, CPL, officially and individually; ASHLEY A. HARBER,
PFC,   officially   and    individually;   KANSAS   DAAB,  PFC,
officially and individually; JOHN DOES, officially and
individually; CLIFFORD L. MCELVOGUE, Director, officially
and individually; BERKELEY COUNTY; BERKELEY COUNTY SHERIFF’S
DEPARTMENT;   KENDRA    MOORE,   Staff   SGT,   officially  and
individually,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Richard M. Gergel, District
Judge. (5:12-cv-03177-RMG)
Argued:   September 20, 2016          Decided:   November 16, 2016


Before TRAXLER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Harold C. Staley, Jr., ELROD POPE LAW FIRM, Rock Hill,
South Carolina, for Appellee.   ON BRIEF: Eugene P. Corrigan,
III, Amanda K. Dudgeon, CORRIGAN & CHANDLER LLC, Charleston,
South Carolina; James A. Stuckey, Jr., Alissa C. Lietzow,
STUCKEY LAW OFFICES, LLC, Charleston, South Carolina, for
Appellants. Garrett B. Johnson, ELROD POPE LAW FIRM, Rock Hill,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      This appeal arises from a plaintiffs’ verdict in connection

with the death of David Allan Woods during his incarceration at

the Hill-Finklea Detention Center (“HFDC”) in South Carolina.

The jury awarded substantial damages based on its finding that

Andrew J. Bland, Richard T. Burkholder, Leemon Carner, Priscilla

Garrett,          and      Jerry       Speissegger,          Jr.      (collectively,

“Appellants”),          five   HFDC    employees     present       during   the   final

weekend      of     Woods’s        incarceration,      had     been     deliberately

indifferent        to    Woods’s      serious   medical      needs,     and    thereby

deprived him of rights guaranteed by the Eighth and Fourteenth

Amendments.        On appeal, Appellants challenge various evidentiary

rulings, the punitive damages award, the setoff calculation, and

the denial of several post-trial motions.                    Finding no error, we

affirm. *

                                           I.

      We detail the facts in the light most favorable to the

jury’s findings and conclusions.                   David Allan Woods, then 50

years old, was incarcerated at HFDC from October 12 to November

8,   2010.        At    the    time   of   Woods’s    incarceration,          HFDC   had

contracted with Hope Clinic, LLC to provide medical services to

      *Although counsel for Appellants did not appear for oral
argument in this case, we have fully considered the arguments
set forth in the brief filed on their behalf.



                                           3
inmates.    Medical personnel did not generally work onsite after

5 p.m., before 9 a.m., or over the weekend.                            Accordingly, if a

medical    issue        arose    after          hours,        a    shift     sergeant       was

responsible for alerting on-call medical staff.

     At approximately 10:30 p.m. on Friday, November 5, 2010, in

response    to    a     call    from      the       central       tower,   Shift    Sergeant

Garrett found Woods shaking on the floor of his cell.                                Garrett

asked Woods what was wrong, if he could walk, and if he could

stand up.        Woods responded “I don’t know” to each question.

J.A. 487-88.       Garrett helped Woods to his feet and directed him

to a cell in M-Pod, a medical observation unit with cameras that

fed to the front control station.                     Privates were assigned to the

front desk and were responsible for monitoring the video feed

during four-hour shifts.

     Once in his M-Pod cell, Woods was unsteady on his feet and

needed assistance from his new cell mate, Freeman Ingraham, when

taking    off    his    uniform,       sitting        on    the    toilet,   and    drinking

water from a cup.             On several occasions, Ingraham attempted to

contact    the    front       desk    through         the    intercom      system.         When

Garrett    returned      to    the     cell,        Ingraham      informed    her    that   he

believed    he    saw    blood       in   Woods’s      stool.         Because      Woods    and

Ingraham had flushed the toilet, Garrett was unable to verify

the presence of blood.



                                                4
      At 4:28 a.m. on Saturday, November 6, Speissegger entered

the   cell    to    administer    Woods’s   medication.    Woods    did    not

respond when asked if he would take his medication.                     Woods’s

hands were visibly shaking and, despite instructions from both

Speissegger and Ingraham, Woods was unable to cup his hand to

accept the medication.          After the medication fell to the ground,

Speissegger left and noted in his log that Woods had refused the

medication.

      At     5:30    a.m.,     Burkholder   relieved   Garrett     as     shift

sergeant.      Garrett notified Burkholder of Ingraham’s report of

blood in Woods’s stool, but Burkholder did not call the nurse or

attempt to observe any continued presence of blood.               Burkholder

testified that he visited Woods once during this shift, during

which he “saw [Woods] walking” and believed Woods “was fine.”

J.A. 634.

      The record contains several clips of Woods taken during

Burkholder’s shift.          In one, Woods stands swaying in the middle

of his cell before falling backward onto his bunk.               In another,

Woods is lying on his bunk with a dark substance covering the

lower half of his uniform and bed.           Burkholder noted in his log

that Woods was “lying in his own feces and refused to shower.”

J.A. 650, 1165-66.           Garrett returned to duty at 5:30 p.m., and

she received and read the above log entry.             Another video clip



                                       5
from approximately 12:20 a.m. on Sunday, November 7, shows that

Woods’s condition remained unchanged.

       At approximately 12:30 a.m. on November 7, Garrett arranged

for    a   work     crew,       including   Carner    and     Speissegger,     to   clean

Woods’s cell and escort Woods to the showers.                         Carner testified

that       Woods    stood,        walked,     undressed,       and    bathed    without

assistance.         However, Garrett observed that Woods’s uniform was

soiled      with    a     dark,    black,    and    hardened    substance,      and   she

noticed        he         was     shaking,         disoriented,       and      unsteady.

Approximately 30 minutes after he returned to his cell, Woods

appeared disoriented and struggled to put on his uniform.                           Three

hours later, when Carner brought Woods his breakfast, Woods was

lying naked on the floor.              Woods was disoriented, shivering, and

barely able to stand, and he required assistance when putting on

his uniform.            Carner believed that Woods’s symptoms were the

result of waking up on the cold floor, not from any need for

medical attention.

       Garrett and Burkholder changed shifts at approximately 5:30

a.m., at which point Garrett told Burkholder he may want to call

the nurse to treat Woods.                   Burkholder responded that he would

contact the nurse later on in his shift, but he did not do so.

At approximately 6:00 a.m., another HFDC employee, James Brophy,

interacted         with    Woods.      Brophy       noticed    that    Woods    had   wet

himself, and he and another officer assisted Woods in changing

                                              6
his uniform.          Brophy prepared a written incident report wherein

he noted that Woods was disoriented, was “not able to stand but

for a short period of time,” “did not respond to any question

asked [of] him,” and “didn’t know where he was or why he was

here.”     J.A. 597-98, 1171.            The incident report was ultimately

passed to Burkholder.          Burkholder testified that when he checked

on   Woods,      Woods     “was     up   walking    around,     coherent,      [and]

talking,”       and    Burkholder    believed    “[t]here     was    nothing   wrong

with Mr. Woods at that time.”                  J.A. 659.     Burkholder did not

call the nurse, but he copied the incident report and left it

for superior officers and medical staff to receive on Monday

morning.

     At 5:30 p.m. on Sunday, November 7, Burkholder and Garrett

again changed shifts.             Garrett checked on Woods shortly after 6

p.m. and found him sitting naked in his cell.                    She asked Woods

to put on his uniform to avoid the cold, and she asked if Woods

was in pain or had any complaints.                 Woods responded to all her

questions       with    grunts.      Garrett    testified     that   she   believed

Woods     was    being    “defiant,”      though    she    admitted     having    no

knowledge of any past, uncooperative behavior from Woods.                        J.A.

504-05.

     At 10:19 p.m., Bland was at the front desk and observed

Woods lying naked on the cell floor.                      Through the intercom,

Bland instructed Woods to get dressed.                Woods stood up, walked

                                           7
to the uniform lying on his bunk, and urinated onto it.                                Woods

then stood, trembling violently, as he held onto the wall for

support.      At 2:15 a.m. on Monday, November 8, Bland entered

Woods’s cell to give him his medication.                        Woods was again unable

to properly cup his hand, and Bland noted in his log that Woods

had refused his medication.                   Bland testified that he believed

Woods was being “difficult.”              J.A. 729, 737.

      After a new sergeant came on duty on Monday, November 8,

the staff nurse was called to examine Woods.                              Woods was then

released with his sentence time-served and was transported to

Trident Medical Center, where he was found to be “stuporous” and

“hypotensive”       with      “a   hemoglobin       of    4.”      J.A.    450-51,     1257.

Woods’s “prognosis was felt to be bleak” when he was admitted.

J.A. 1258.      Woods then underwent several procedures to address

bleeding    ulcers       in    his    duodenum.           Woods    suffered     a    cardiac

arrest during the first procedure, but he was resuscitated.                              On

November 11, 2010, Woods suffered another major intestinal bleed

above his stomach.            Woods passed away at 4:50 p.m. on November

11,   2010.         An     autopsy      revealed          his     cause    of   death    as

gastrointestinal         bleeding       from        a    duodenal      ulcer,       bleeding

esophageal     ulcers,        cirrhosis        of       the   liver    with     esophageal

varices,      and    cardiac         arrest       secondary       to   gastrointestinal

bleeding.



                                              8
       Appellee      Nancy    Morris,       as    personal          representative      of

Woods’s estate, filed this survival and wrongful death action

pursuant to 42 U.S.C. § 1983.                Morris filed the action against

eighteen defendants: the Hope Clinic and two of its employees

(collectively, the “Hope Defendants”), as well as Appellants,

Berkeley County, its Sheriff’s Office, and eight other county

employees       (collectively,      the    “County      Defendants”).           Prior    to

trial,    the     district    court       approved      a    settlement       reached   by

Morris and the Hope Defendants.                  Ten of the County Defendants

were also dismissed voluntarily or by summary judgment.                                 The

case     then    proceeded     to    trial       only       on    Morris’s     deliberate

indifference       claim     against      Appellants.               During    trial,    the

parties were limited to presenting evidence that related to the

period     between     November       5    and    8,        2010,     when    Appellants’

deliberate indifference allegedly occurred.                         The district court

also prohibited Appellants from introducing evidence regarding

the Hope Defendants, the settlement, their prior treatment of

Woods, or Woods’s history of alcohol use.

       The jury determined that Appellants had been deliberately

indifferent to Woods’s serious medical needs during his last

weekend of incarceration.            The jury awarded compensatory damages

of $500,000 jointly, punitive damages of $150,000 each against

Bland,     Carner,     and     Speissegger,          and         punitive     damages   of

$1,000,000 each against Burkholder and Garrett.                              The district

                                            9
court    then    resolved       a   number    of    post-trial          motions    filed   by

Appellants.        The district court denied Appellants’ motions for

judgment    as     a     matter      of    law,     new     trial,       and    remittitur.

However, it granted in part Appellants’ motion for setoff and,

upon applying portions of the Hope settlement proceeds, reduced

the compensatory damages award to $171,875.                             Appellants timely

appealed.        This Court has jurisdiction pursuant to 28 U.S.C.

§ 1291.

                                             II.

      We   begin        by    addressing      Appellants’         various       evidentiary

challenges.       This Court reviews the district court’s rulings on

the admissibility of evidence for abuse of discretion.                                Minter

v. Wells Fargo Bank, N.A., 762 F.3d 339, 349 (4th Cir. 2014)

(citation omitted).

      Appellants first argue that the district court improperly

excluded        evidence       related       to     the     Hope        Defendants,        the

settlement,       and    their      treatment      of     Woods    before       November   5,

2010.       Appellants          contend      this       evidence        is     relevant    to

determining causation and the subjective state of mind required

for     deliberate       indifference.             However,       the     district     court

correctly noted that the central dispute at trial was whether

Woods’s    need    for       medical      treatment     over      his    last    weekend   of

incarceration was obvious to a layperson such that Appellants

should     have     reported         his     symptoms       to     medical        personnel.

                                             10
Appellants repeatedly testified they had no knowledge of Woods’s

medical history.             Nor did they provide any evidence to suggest

they relied on the Hope Defendants’ treatment history when they

observed        and     failed        to     adequately          respond       to     Woods’s

deteriorating health over the November 5-8 period.                             Given these

considerations,         we    agree        that    the    Hope    Defendants’       role    or

alleged    negligence         in     treating      Woods    before      this    period     was

irrelevant to the deliberate indifference claim.                                See, e.g.,

Cooper v. Dyke, 814 F.2d 941, 947 (4th Cir. 1987) (holding that

the   paramedics’         negligence         “could       not    have    constituted        an

‘intervening’ cause” where the plaintiff’s “claim was based on

defendants’ deliberate indifference to his . . . suffering after

the time of the initial paramedic exam.”).                              Accordingly, the

district court did not abuse its discretion in excluding the

aforementioned evidence.

      Appellants also contend that the district court improperly

excluded evidence of Woods’s alcohol and drug use as well as its

impact on his medical condition.                         However, Appellants provide

nothing but mere speculation when they argue that Woods’s use of

alcohol    and        drugs    “accelerat[ed]”           the     deterioration        of   his

health such that “no act or omission by Appellants proximately

caused    his    death.”            Appellants’      Br.    48.       Given     the    likely

prejudicial       effect       of    such     evidence,         and   given    Appellants’

failure to articulate the relevance or probative value of this

                                              11
evidence, we find no abuse of discretion in its exclusion under

Federal Rule of Evidence 403.

      Finally,      Appellants       argue       that    the       district       court       erred

when it “prohibited” Appellants from soliciting expert testimony

from Morris’s qualified medical expert, Dr. Jack Raba, as well

as    Appellants’        two     fact     witnesses.               Appellants’         Br.     44.

Contrary    to     their       assertion,       Appellants         were      permitted        wide

latitude    to     vigorously       cross-examine            Dr.    Raba       regarding        his

testimony,        especially       as     it    pertained          to     causation.             We

therefore    discern       no     abuse    of       discretion       as      to   this    expert

testimony.

      We    similarly       find    no     abuse        of    discretion          as     to    the

examination of Appellants’ two fact witnesses, Dr. John Sanders

and   Dr.    Ellen       Reimers.         Dr.       Sanders    was        Woods’s      treating

physician before and after his incarceration at HFDC, and Dr.

Reimers     was    the     pathologist         who     conducted          Woods’s      autopsy.

Notably,    however,       neither        witness       prepared        an     expert     report

pursuant     to     Federal       Rule     of       Civil     Procedure           26(a)(2)(B).

Numerous courts have held that a physician is exempt from this

written report requirement only as to opinions formed during the

course of treatment.              See, e.g., Goodman v. Staples The Office

Superstore,        LLC,     644 F.3d 817,     824-26         (9th      Cir.        2011)

(collecting cases).            Here, both Dr. Sanders and Dr. Reimers were

fully permitted to discuss their examination of Woods and their

                                               12
diagnoses or findings.               Their testimony was disallowed only to

the extent Appellants sought to “offer [expert] opinions as to

proximate   cause”       that    were     not       formed    during    the    course       of

treatment and thereby fell outside the scope of their opinions

as mere fact witnesses.              J.A. 380; see Fed. R. Evid. 701.                 Under

Federal Rule of Civil Procedure 37(c)(1), a party who fails to

provide information as required by Rule 26(a), including a Rule

26(A)(2)(B) expert report, is subsequently “not allowed to use

that information . . . at a trial” and may be sanctioned for

this   failure.      Fed.       R.    Civ.    P.     37(c)(1).        Accordingly,         the

district court did not abuse its discretion in excluding the

above testimony from Dr. Sanders and Dr. Reimers.

                                             III.

       Appellants    next       contend       that        Morris   failed     to    provide

adequate evidence to support the jury’s finding of deliberate

indifference      and,    as    a    result,        the    district    court       erred    in

denying their Rule 50(b) motion for judgment as a matter of law

and their Rule 59(a) motion for a new trial.                        We review de novo

the denial of a Rule 50(b) motion.                        Durham v. Jones, 737 F.3d
291, 298 (4th Cir. 2013) (citation omitted).                          “If, viewing the

facts in the light most favorable to the non-moving party, there

is sufficient evidence for a reasonable jury to have found in

[the non-moving party’s] favor, we are constrained to affirm the

jury verdict.”       First Union Commercial Corp. v. GATX Capital

                                              13
Corp.,      411 F.3d 551,      556     (4th     Cir.    2005)     (alteration   in

original) (quoting Lack v. Wal-Mart Stores, 240 F.3d 255, 259

(4th Cir. 2001)).             The denial of a Rule 59(a) motion is reviewed

for abuse of discretion, and it “will not be reversed ‘save in

the most exceptional circumstances.’”                      FDIC v. Bakkebo, 506 F.3d
286, 294 (4th Cir. 2007) (quoting Figg v. Schroeder, 312 F.3d
625, 641 (4th Cir. 2002)).

       To   prevail          on    an   Eighth    Amendment       claim     of   inadequate

medical care, a plaintiff must establish both a subjective and

an objective component to her claim.                           Iko v. Shreve, 535 F.3d
225, 241 (4th Cir. 2008).                  “The plaintiff must demonstrate that

the    [prison]         officers        acted     with     ‘deliberate       indifference’

(subjective)            to        the     inmate’s        ‘serious        medical   needs’

(objective).”           Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)).      A serious medical need is “one that has been diagnosed

by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for

a doctor’s attention.”                  Id. (quoting Henderson v. Sheahan, 196
F.3d 839,       846   (7th       Cir.    1999)).        To    satisfy    the   subjective

component, the plaintiff must demonstrate that the officer had

“actual knowledge of the risk of harm to the inmate” and that

the officer “recognized that his actions were insufficient to

mitigate the risk of harm . . . arising from [the inmate’s]

medical needs.”              Id. (internal quotation marks, citations, and

                                                 14
emphasis    omitted).            Whether    an    officer        “had    the    requisite

knowledge of a substantial risk is a question of fact subject to

demonstration        in    the    usual     ways,       including       inference       from

circumstantial evidence.”            Farmer v. Brennan, 511 U.S. 825, 842

(1994) (citations omitted).

       Upon viewing the trial testimony and evidence provided by

the    parties,      we   find    that    the    evidence    supports          the   jury’s

finding    of    a     serious    medical       need.      The    videos       of    Woods’s

conditions, Ingraham’s recognition of Woods’s need for medical

attention, and Brophy’s testimony and incident report suggest

that Woods’s medical need was “so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.”

Iko, 535 F.3d at 241 (citation omitted).                         There is also ample

circumstantial evidence to support the subjective component of

this claim.          Based on the obviousness of an inmate’s medical

need, a jury is permitted to conclude that the prison officers

knew of the risk of harm to the inmate.                          Farmer, 511 U.S. at

842.     Moreover, “a factfinder may conclude that the official’s

response . . . was so patently inadequate as to justify an

inference       that      the    official       actually    recognized          that    his

response to the risk was inappropriate under the circumstances.”

Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir.

2004).     As described, testified to, and captured in the record,

the    obviousness         of    Woods’s     medical       need     and        Appellants’

                                            15
inadequate      reactions       to    Woods’s     symptoms      amply       support    the

jury’s      finding    of    deliberate      indifference.         Accordingly,            we

discern no error in the district court’s denial of Appellants’

motions for relief under Rule 50(b) and Rule 59(a).

                                           IV.

       Appellants       next    challenge        the   jury’s     punitive      damages

award.      Appellants contend that the evidence did not support a

finding of punitive damages under 42 U.S.C. §                        1983, that the

punitive      damages       award    was   unconstitutionally        excessive,        and

that   the    awards    against       Garrett    and    Burkholder      —    which    were

almost seven times the awards against the remaining Appellants —

indicate the jury erred by holding the shift sergeants liable

for the conduct of their subordinates.                      Appellants seek review

of the denials of their 50(b) motion for judgment as a matter of

law, motion for remittitur, and 59(a) motion for new trial on

the above bases.

       We    review    de    novo    the   denial      of   a   50(b)   motion        on   a

punitive damages award, and we review de novo the denial of a

motion for remittitur on a punitive damages award alleged to be

constitutionally excessive.                EEOC v. Fed. Express Corp., 513
F.3d 360, 370-71 (4th Cir. 2008) (citations omitted).                         We review

the denial of a 59(a) motion for abuse of discretion.                          Gregg v.

Ham, 678 F.3d 333, 342-43 (4th Cir. 2012) (citation omitted).



                                            16
      Punitive        damages     are    available          in    §   1983       actions     “for

conduct that involves ‘reckless or callous indifference to the

federally protected rights of others,’ as well as for conduct

motivated by evil intent.”                   Cooper v. Dyke, 814 F.2d 941, 948

(4th Cir. 1987) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

Based    on    the    record     before      us,     we    conclude        that    Appellants’

deliberate          indifference        to     Woods’s        serious           medical     needs

satisfies the requirement that their conduct involve reckless or

callous indifference to Woods’s federally-protected rights.                                   See

id.     (finding       that     the     “callous          indifference           required    for

punitive      damages     is     essentially         the     same     as    the     deliberate

indifference required for a finding of liability on the § 1983

claim” for inadequate medical care).

      Moreover, we do not find the punitive damages award to be

constitutionally              excessive.                  Contrary         to      Appellants’

contentions, the factors enumerated by the Supreme Court in BMW

of North America, Inc. v. Gore, 517 U.S. 559 (1996), and State

Farm Mutual Auto Insurance Co. v. Campbell, 538 U.S. 408 (2003),

support       the    jury’s     punitive          damages        award.          First,     given

Appellants’ repeated and deliberate indifference over a three-

day     period,       Woods’s         physical           vulnerability,           and     Woods’s

resulting physical harm, we find that Appellants’ misconduct was

sufficiently         “reprehensible          as     to    warrant     the       imposition     of

further       sanctions       [beyond        compensatory          damages]        to     achieve

                                               17
punishment or deterrence.”                        Campbell, 538 U.S. at 419 (citation

omitted).           Second,             the     total      punitive        damages        award    is

approximately           five        times      the    compensatory        damages     award,       and

single digit ratios generally do not present a constitutional

issue.       Id. at 425.                Appellants emphasize that the individual

punitive awards against Burkholder and Garrett reflect a 10-to-1

ratio,       but    a    high          ratio    may    nonetheless         “comport       with    due

process where ‘a particularly egregious act has resulted in only

a small amount of economic damages.’”                              Id. (citation omitted).

Here, the compensatory damages award was deflated due to Woods’s

lack of lost wages.                    Based on the facts of this case, we “will

not    use    the       low    economic         damages     award     to    limit     a    punitive

damages        award           that         was       otherwise          justified         by     the

reprehensibility               of      [Appellants’]        behavior.”            Siggers-El       v.

Barlow, 433 F. Supp. 2d 811, 819 (E.D. Mich. 2006).                                         Third, we

note    that       the    punitive             damages     award    in     this    case     is    not

inconsistent with similar deliberate indifference cases.                                          See,

e.g., Murphy v. Gilman, 551 F. Supp. 2d 677, 685-86 (W.D. Mich.

2008)    (upholding            a       punitive       damages   award       of    $1.25     million

against        each           prison          officer       defendant        for      deliberate

indifference            over       a    five-day       period   during       which    an        inmate

received no medical care and little food and water, resulting in

his death).



                                                      18
        Finally, we find Appellants’ argument regarding supervisory

liability to be without merit.               The evidence supports a finding

that    Burkholder      and   Garrett      were    more   culpable    than   Bland,

Speissegger,      and    Carner    in     their    deliberate   indifference       to

Woods’s serious medical needs.                  Thus, the record in this case

supports Burkholder and Garrett’s larger share of the punitive

damages award.          We therefore discern no error in the punitive

damages award or in the district court’s denial of Appellants’

post-trial motions.

                                           V.

       Finally,      Appellants          challenge    the     district       court’s

calculation of the setoff amount.                 A district court’s decision

to set off a damage award is reviewed for clear error.                         Atlas

Food Sys. and Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d
587, 596 (4th Cir. 1996) (citations omitted).

       “[S]tate law governs the substantive right to setoff.”                     Id.

Under     South   Carolina        law,     “[a]    non-settling      defendant    is

entitled to credit for the amount paid by another defendant who

settles for the same cause of action.”                Rutland v. S.C. Dep’t of

Transp., 734 S.E.2d 142, 145 (S.C. 2012) (citation omitted).

Here, given that Morris’s settlement with the Hope Defendants

divided the settlement proceeds 50/50 between the survival and

wrongful    death    claims,      the     district    court   applied    the     same

division with respect to the jury’s § 1983 verdict.                          Because

                                           19
Woods could experience only one wrongful death, the court fully

offset the $250,000 of the jury verdict attributable to wrongful

death.     The district court then considered the survival portion

of Morris’s claims.       The court observed that the Hope Defendants

interacted     with     Woods    over      29    days        whereas      Appellants’

interactions     were    limited     to       Woods’s     last      four        days   of

incarceration, which amounted to only 14% of the settlement time

period.      However,    the    district      court     also      noted   that     Woods

experienced more pain and suffering during his last weekend of

incarceration.        Accordingly,      the     court    allocated        25%    of    the

survival settlement proceeds to the survival portion of the jury

verdict.      This    determination      resulted       in    a   total    setoff      of

$328,125.

     The above calculation is reasonably based on the evidence

and fairly advances the policy of preventing double recovery.

Accordingly, we discern no clear error or abuse of discretion in

the district court’s calculation.

                                        VI.

     For the foregoing reasons, the judgment is

                                                                            AFFIRMED.




                                        20